t c summary opinion united_states tax_court sally kirshenbaum petitioner v commissioner of internal revenue respondent docket no 13022-08s filed date sally kirshenbaum pro_se louise r forbes for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency in petitioner’s federal_income_tax for of dollar_figure as well as an addition_to_tax under sec_6651 of dollar_figure an addition_to_tax under sec_6651 of dollar_figure and an addition_to_tax under sec_6654 of dollar_figure respondent conceded the addition_to_tax under sec_6654 thus the issues for decision are whether petitioner may file a joint tax_return with her husband whether petitioner is entitled to two dependency_exemption deductions whether petitioner is liable for the addition_to_tax for failure to timely file under sec_6651 and whether petitioner is liable for the addition_to_tax for failure to pay under sec_6651 background all of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of rhode island when the petition was filed at all relevant times petitioner has been married and has resided with her spouse for the taxable_year in issue petitioner did not file a request for an extension of time for filing a return see sec_6081 nor did petitioner timely file a return see sec_6072 for petitioner’s husband filed a form_1040 u s individual_income_tax_return with the filing_status of single on date petitioner’s husband claimed the standard_deduction and a personal_exemption on that return petitioner had no knowledge of that return on date respondent prepared a substitute for return under sec_6020 thereafter on date respondent sent petitioner a notice_of_deficiency respondent’s deficiency determination was principally attributable to petitioner’s failure to report wages and interest of dollar_figure respondent allowed petitioner a personal_exemption for herself and the standard_deduction and accorded her the filing_status of single after receiving the notice_of_deficiency for petitioner on date submitted to respondent a form_1040 claiming the filing_status of married_filing_jointly petitioner claimed itemized_deductions and dependency_exemption deductions for her daughter and father on this return respondent did not accept this return because it was a joint_return on date petitioner timely filed a petition with the court for redetermination of the deficiency in the petition petitioner stated that her husband handled the family finances and had fallen ill in petitioner stated she was willing to pay the tax due but prayed for relief from the additions to tax a burden_of_proof discussion we begin by noting that the submission of a case fully stipulated does not alter the burden_of_proof the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous rule a 503_us_79 290_us_111 under sec_7491 the burden_of_proof may shift from the taxpayer to the commissioner if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability petitioner has not alleged that sec_7491 applies nor did she introduce the requisite evidence to invoke that section therefore the burden_of_proof remains on petitioner sec_7491 provides that the commissioner bears the burden of production with respect to an addition_to_tax to meet this burden the commissioner must introduce evidence indicating that it is appropriate to impose the relevant addition_to_tax 116_tc_438 once the commissioner meets this burden the taxpayer bears the burden to produce evidence regarding reasonable_cause id pincite respondent has met his burden e g 120_tc_163 further deductions and credits are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction or credit claimed rule a 308_us_488 292_us_435 b joint tax_return in general sec_6013 entitles married taxpayers to make a joint income_tax return sec_6013 further provides as a general_rule that even where a taxpayer has filed a separate_return for a taxable_year and the time prescribed for filing has expired the taxpayer may nevertheless make a joint_return with his or her spouse for such taxable_year however the election under sec_6013 may not be made after the expiration of years from the last date prescribed by law for filing the return for such taxable_year determined without regard to any extension of time granted to either spouse sec_6013 sec_6072 provides that individual income_tax returns for calendar_year taxpayers must be filed on or before april following the close of the calendar_year thus a tax_return is timely filed on or before date to fall within sec_6013 petitioner had to file a joint_return on or before date petitioner did not submit a joint tax_return to respondent until date nearly years after the time prescribed by sec_6013 in addition no election under sec_6013 may be made after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 if the spouse as to such notice files a petition with the tax_court within the time prescribed by sec_6213 sec_6013 the notice_of_deficiency was mailed to petitioner on date before the submission of the date joint_return and a petition with the tax_court was timely filed on date therefore petitioner is precluded from filing a joint_return for c dependency_exemption deductions petitioner claims she is entitled to two dependency_exemption deductions one each for her daughter and father although he could have respondent chose not to seek an increased deficiency by applying the tax_rates applicable to married individuals filing separately as pertinent here a taxpayer is entitled to a dependency_exemption deduction for each dependent as defined in sec_152 whose gross_income for the taxable_year is less than the exemption_amount sec_151 the exemption_amount for was dollar_figure sec_151 revproc_2001_59 sec_3_11 2001_2_cb_623 sec_152 provides that the term dependent means an individual over half of whose support for the year was received from the taxpayer dependent may include a taxpayer’s child or parent sec_152 in order to prove that a taxpayer provided more than half the support of her dependents she must establish the entire amount expended for their support from all sources 73_tc_963 56_tc_512 in addition the taxpayer must demonstrate that the dependents’ gross_income did not exceed the exemption_amount sec_151 d the record is devoid of any evidence regarding the total amount spent for the support of petitioner’s father and daughter by petitioner and from other sources or the gross_income of petitioner’s father and daughter for although we do not doubt that petitioner may have contributed to the support of her father and daughter petitioner failed to show the extent of such support and the gross_income if any of her father and daughter on the basis of the record we decline to accept petitioner’s unsupported assertion that she is entitled to the dependency_exemption deductions claimed see 87_tc_74 accordingly petitioner is not entitled to a dependency_exemption deduction for her father or daughter for d sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure_to_file a return by its due_date the addition equal sec_5 percent for each month or fraction thereof that the return is late not to exceed percent sec_6651 under sec_6651 a return prepared by the secretary under sec_6020 is disregarded for purposes of the sec_6651 addition_to_tax in the absence of an extension the last date for petitioner to have filed her federal_income_tax return for taxable_year was tuesday date sec_6072 petitioner’ sec_2002 form_1040 was not submitted however until date a failure_to_file a tax_return on the date prescribed leads to a mandatory penalty unless the taxpayer shows that such failure was due to reasonable_cause and not due to willful neglect 114_f3d_366 2d cir affg tcmemo_1995_547 a showing of reasonable_cause requires a taxpayer to show that she exercised ordinary business care and prudence but was nevertheless unable to file the return within the prescribed time 469_us_241 sec_301_6651-1 proced admin regs a taxpayer may have reasonable_cause for failure to timely file a return where the taxpayer or a member of the taxpayer’s family experiences an illness or incapacity that prevents the taxpayer from filing his or her return see eg 979_f2d_1511 11th cir holding that reasonable_cause may be found if a taxpayer convincingly demonstrates that a disability beyond his control rendered him unable to exercise ordinary business care the type of disability required is one that because of severity or timing makes it virtually impossible for the taxpayer to comply--things like emergency hospitalization or other incapacity occurring around tax time 126_f3d_915 7th cir although we recognize that petitioner’s husband may have been ill during petitioner did not explain how this illness prevented her from exercising ordinary business care and prudence on the basis of the record before us we therefore conclude that petitioner did not demonstrate that her failure to timely file a tax_return was due to reasonable_cause and not willful neglect see sec_301_6651-1 proced admin regs thus petitioner is liable for the addition_to_tax under sec_6651 e sec_6651 addition_to_tax sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on the return on or before the date prescribed for payment of that tax unless the failure was due to reasonable_cause and not willful neglect sec_301_6651-1 proced admin regs under sec_6651 a return prepared by the secretary under sec_6020 is treated as the return filed by the taxpayer for purposes of determining the amount of the addition under sec_6651 a taxpayer may demonstrate cause for late payment by showing that she exercised ordinary business care and prudence in providing for payment of her tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship if she paid on the due_date sec_301_6651-1 proced admin regs petitioner did not however argue any set of facts or circumstances that would lead the court to find that she exercised ordinary business care and prudence in providing for timely payment of her tax_liability or that she would have suffered undue_hardship if she had paid the tax in full on its due_date date see sec_6072 sec_6151 sec_301_6651-1 proced admin regs consequently petitioner is liable for an addition_to_tax under sec_6651 to reflect the foregoing decision will be entered for respondent as to the deficiency and the additions to tax under sec_6651 and and for petitioner as to the addition_to_tax under sec_6654
